Citation Nr: 1122428	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye condition, to include blindness.  

2.  Entitlement to service connection for a psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active military service from September 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  An August 2000 rating decision denied service connection for a left eye condition, to include blindness.  The Veteran did not appeal that rating decision.

2.  The additional evidence presented since the rating decision in August 2000 by the RO that denied the Veteran's claim for service connection for a left eye condition, to include blindness, is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder, to include depression, was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against a nexus between the post-service diagnosis of a psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service connection for a left eye condition, to include blindness, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for a left eye condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A psychiatric disorder, to include depression, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in March 2009 and June 2009 and a rating decision in July 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  With regard to the Veteran's application to reopen the claim of service connection for an eye condition, the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  With regard to the claim for service connection for a psychiatric disorder, the competent evidence of record does not show that any psychiatric condition was incurred in or aggravated by service, and VA is not required to provide the Veteran with a medical examination absent the presentation of evidence by the Veteran of a causal connection between the claimed disability and service or some disease, event, or injury in service.  A VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disability to the Veteran's service.  For these reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to service connection for a left eye disability.  A claim for service connection for a left eye disability was previously considered and denied by the RO in a rating decision dated in August 2000 because the service medical records failed to show treatment for a left eye condition and there was no evidence that the Veteran's left eye disability, initially noted after service discharge, was incurred in or aggravated by service.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the July 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a left eye condition on the grounds that the Veteran had failed to submit new and material evidence to reopen the claim.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a left eye disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in May 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in August 2000 consisted of the Veteran's service medical records, which include a September 1973 enlistment examination report that noted the Veteran's left eye uncorrected vision was 20/20.  A clinical treatment note in January 1975 disclosed that the Veteran hit his head and lost consciousness for two to three minutes when he fell off a stool at work.  The impression was syncopal episode.  A May 1975 separation examination report that showed the Veteran's uncorrected left eye distant vision was 20/20-2, and his near vision was 20/25.  The remainder of the service medical records contain no complaints, finding, or diagnosis of a left eye condition or a left eye injury.  The evidence also includes post-service VA treatment records starting in April 1999, which noted loss of visual acuity due to a head injury incurred in a fall in 1975.  A May 1999 clinical treatment note recorded a history of trauma to the left eye sometime in the early 1970s, which caused him to develop a cataract, traumatic iritis, and loss of vision.  The record also included statements from the Veteran wherein he claimed to have incurred a head injury with a concussion in 1975, which resulted in loss of vision in the left eye.  

Newly received evidence includes Social Security Administration records which document left eye blindness, and a VA treatment note in August 2003 which shows a history of an in-service left eye injury in 1975 with residual legal blindness.  The Board finds that the new VA treatment report and the Social Security Administration records are cumulative of evidence previously considered.  The evidence previously considered documented the presence of a left eye disability with a history of an injury in service.  The new evidence does not show that any current left eye disability is related to the Veteran's service.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).

Additional evidence associated with the claims file since the previous denial of the claim in August 2000, consists of (1) VA treatment records in September 2006 which noted loss of vision in the left eye as due to a 1976 eye injury with a baseball with subsequent left eye surgery; (2) a May 2009 VA clinical treatment that shows a history of a sporting injury to the left eye status post-surgical procedure; and (3) a March 2007 VA eye examination report for nonservice-connected pension purposes that contained a medical history significant for an injury to the left eye with a baseball bat incurred 30 years earlier while in prison, at which time he underwent eye surgery.  On examination, the Veteran's best corrected vision in the left eye was 20/200.  The diagnoses were traumatic optic neuropathy of the left eye, subsequent to the trauma suffered from the line drive baseball injury; traumatic cataract in the left eye; and a traumatic fixed dilated pupil in the left eye.  The examiner opined that the Veteran's loss of vision in the left eye was due to traumatic optic neuropathy.  To the extent that post-service VA treatment records and the March 2007 VA examination report document a post-service left eye injury, the Board finds that the evidence opposes, rather than supports, the claim, and therefore does not raise reasonable possibility of substantiating the claim and is not new and material.  38 C.F.R. § 3.156 (2010). 

Finally, the Veteran submitted his own statements in support of the claim.  He claimed to have incurred a left eye injury in 1975 as he was being processed for discharge from service.  At the time, he was doing an upgrade on a missile system when he passed out and fell, hitting his head and affecting his eyesight.  While reportedly the left eye immediately became symptomatic, he stated that he did not report the injury because he feared it would delay his discharge from service.  Those statements are duplicative of previously considered evidence, the Veteran's assertions that he incurred a head injury in-service which resulted in a left eye disability.  Cumulative evidence does not meet the standard of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2010).  Those contentions were already considered at the time of the previous final denial.

To the extent that the new evidence does not a show competent evidence of a causal relationship between the Veteran's left eye disability, to include blindness, and service, it does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that new and material evidence has not been submitted and the claim is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

The Veteran contends that he developed a psychiatric disorder, to include depression, during service.  Specifically he claims that during service he felt humiliated by his inability to perform his duties while stationed in Korea and he became depressed.  He reported that his in-service military occupational specialty was Pershing Missile fire specialist and since there were no such missiles in Korea he felt he was useless to his unit.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records do not contain any complaints, finding, or diagnosis of any psychiatric disorder, to include depression.  

After service, VA treatment records starting in 2006 show treatment for various psychiatric disorders, to include depression, anxiety disorder, and psychotic disorder, substance induced mood disorder, and polysubstance abuse.  A December 2006 clinical treatment note recorded a history of psychiatric hospitalizations related to two suicide attempts by overdose in the 1990s and in 2000.  Subsequent treatment records documented psychiatric hospitalizations, to include as due to a suicide attempt in 2004, along with multiple hospital admissions for substance abuse and dependence.  

On VA mental disorders examination in February 2007 for nonservice-connected pension purposes, the examiner noted a history significant for polysubstance abuse with reported sobriety since September 2006.  The Veteran related feeling depressed due to current detoxification treatment.  The Veteran indicated that during service he was reduced in rank due to possession of narcotics, although he was able to regain his rank prior to service discharge.  After service, he had attempted suicide in 1996 and in 2000.  The examiner diagnosed adjustment disorder with depressed mood, alcohol dependence in alleged remission, and polysubstance abuse in alleged remission.  The examiner opined that the Veteran was not suffering from depression, but rather an adjustment disorder with depressed mood.  The examiner attributed the Veteran's condition to detoxification treatment and drug rehabilitation.  The condition was not considered permanent in nature.

On private psychological evaluation in April 2008, the Veteran was diagnosed with major depressive disorder with psychotic features, alcohol abuse, and cocaine abuse.  The Veteran reported being discharged from service due to substance abuse issues.  

The Board must assess the Veteran's competence and credibility to assert that his psychiatric condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to describe symptoms of sadness or anxiety in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

An acquired psychiatric disorder was not affirmatively shown to be present during service.  A diagnosis of a psychiatric disorder was first shown by the evidence of record in 2006, approximately 30 years after discharge from service.  The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the absence of symptoms or complaints, and the lack of clinical findings until 2006, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

The Board has weighed statements made by the Veteran as to incurrence of a psychiatric disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering Veteran's statements as to onset of psychiatric symptoms and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  The relationship of the current a psychiatric condition to service is a medical determination that requires specific training and knowledge.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the determinative question involves medical causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little probative value when offered to establish a causal connection between his current disability and service.  

On the question of medical causation, medical evidence of an association or link between a current psychiatric disability, first noted after service, and service, there is no competent medical evidence that supports the claim.  In fact, the competent medical evidence associates the Veteran's psychiatric disorder with substance abuse.  In this regard, in connection with the Veteran's claim for nonservice-connected pension a VA examiner in February 2007 following a review of the claims file, to include the service medical records, and an examination of the Veteran, diagnosed adjustment disorder with depressed mood, alcohol dependence in alleged remission, and polysubstance abuse in alleged remission.  The examiner opined that the Veteran adjustment disorder with depressed mood was transitory and was secondary to detoxification treatment and drug rehabilitation.  The Board finds that the VA examiner's opinion is both competent and credible.  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  That opinion attributes the current mental disorder to a cause other than service, the Veteran's substance detoxification  Thus the Board attaches significant probative and persuasive value to the February 2007 opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  

To the extent that the Veteran has reported drug use in service, and the records show an extensive history of treatment for polysubstance abuse post-service discharge, and the competent medical evidence associates the Veteran's psychiatric diagnosis to substance abuse, according to the law currently in effect, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of alcohol and drugs during or following service and for any psychiatric disorder that is due to the abuse of alcohol or drugs following his separation from service.  In this case, the psychiatric disorder is shown to be due to the substance abuse rather than the substance abuse causing any psychiatric disorder.

In sum, as the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of a psychiatric disorder in service, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, to include depression, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

As new and material evidence has not been presented, the claim for service connection for a left eye condition, to include blindness, is not reopened, and the appeal is denied.

Service connection for a psychiatric disorder, to include depression, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


